                                                 Case 3:17-cv-05659-WHA Document 385 Filed 03/01/19 Page 1 of 1



                                           1
                                           2
                                           3
                                           4
                                           5
                                           6                               IN THE UNITED STATES DISTRICT COURT
                                           7
                                                                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                           8
                                           9
                                          10   FINJAN, INC.,                                             No. C 17-05659 WHA
For the Northern District of California




                                          11                  Plaintiff,
    United States District Court




                                          12     v.                                                      ORDER RE LETTER DATED
                                                                                                         FEBRUARY 28, 2019
                                          13   JUNIPER NETWORKS, INC.,
                                          14                  Defendant.
                                                                                           /
                                          15
                                          16          The Court has reviewed the parties’ letter requesting more time to meet and confer
                                          17   regarding the case management approaches offered at last week’s hearing (Dkt. No. 381). The
                                          18   parties shall have until MARCH 8 AT NOON to reach an agreement, after which the order on the
                                          19   request for certification for interlocutory appeal will be filed.
                                          20
                                          21          IT IS SO ORDERED.
                                          22
                                               Dated: March 1, 2019.
                                          23                                                         WILLIAM ALSUP
                                                                                                     UNITED STATES DISTRICT JUDGE
                                          24
                                          25
                                          26
                                          27
                                          28
